ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Rhodes Research                              )      ASBCA No. 59414
                                             )
Under Contract No. W9124D-14-P-0133          )

APPEARANCE FOR THE APPELLANT:                       Ms. Stephenne L. Rhodes
                                                     Owner

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Deirdre K. Baker, JA
                                                    CPT Nicholas Maurer, JA
                                                     Trial Attorneys

                  OPINION BY ADMINISTRATIVE JUDGE PAUL
               ON APPELLANT'S MOTION FOR RECONSIDERATION

         In an opinion issued on 7 June 2016, the Board denied the appeal of Rhodes
Research (Rhodes) from a final decision of the contracting officer (CO) holding that
Rhodes was entitled to recover an amount of $7, 186.21 for its settlement proposal
following the termination of its commercial items contract for the convenience of the
government. Rhodes Research, ASBCA No. 59414, 16-1 BCA ii 36,397. Familiarity
with that decision is presumed. On 6 July 2016, Rhodes filed a timely motion for
reconsideration. It contended that the CO had not used proper mathematical methods
in arriving at an appropriate settlement amount and that it had properly substantiated
its settlement costs (app. br. at 2).

        In order to prevail on its motion for reconsideration, Rhodes must demonstrate
that the Board's underlying decision contained mistaken findings of fact or errors of
law or that newly discovered evidence warrants reconsideration. Sauer Inc., ASBCA
No. 39372, 96-2 BCA ii 28,620 at 142,896. Rhodes has not met this burden.

        In our decision, the Board analyzed in detail the CO's methodology for
compensating Rhodes following the termination for convenience, noting her
conclusion that Rhodes had completed only 16.4 percent of the work. With regard to
the issue of substantiation, the Board also concluded that the CO paid Rhodes the full
amount of its sole invoice. Rhodes Research, 16-1BCAii36,397 at 177,438-39.

      Through its motion, Rhodes makes no new arguments and does not present any
newly discovered evidence. It merely restates in summary form contentions which it
     made at the hearing and in its post-hearing brief. This is inadequate to meet the
     standards governing motions for reconsideration. Metric Constructors, Inc., ASBCA
     No. 46279, 94-2 BCA ~ 26,827 at 133,446-47.

                                        CONCLUSION

            The Board has reconsidered its decision and affirms it.

            Dated: 8 May 201 7



                                                       MICHAEL T. PAUL
                                                       Administrative Judge
                                                       Armed Services Board
                                                       of Contract Appeals

      I concur
                 ---;?

       /;::-~, ~         /   - ,;·)ASBCA No. 59414, Appeal of Rhodes
     Research, rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                2